  Case 19-02929        Doc 58       Filed 08/13/19 Entered 08/13/19 15:18:58             Desc Main
                                      Document     Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
        In Re:                       )  Case No.: 19 B 02929
               Elio Vivacqua         )
                                     )
                                     )  Chapter 13
                      Debtor.        )
                                     )  Judge Carol A. Doyle
                                     )


                                       NOTICE OF FILING

TO:     Via Electronic Filing:
               Peter Berk, Counsel for ALSJ INC, VIA ECF
               Tom Vaughn, Chapter 13 Trustee, VIA ECF
        Via U.S. Mail:

        See attached service list

      Please take notice that on August 12, 2019. I filed a response to ALSJ INC.’s Motion to
Compel Debtor to Surrender Real Estate


                                 PROOF OF SERVICE

        I, Joseph Olstein, an attorney, certifies that he caused to be mailed a copy of this notice and
attached response to the above named addressed with postage prepaid on August 13, 2019.

                                                                                /s/ _Joseph M. Olstein
Joseph Olstein#6300472
Olstein Law LLC
10450 S. Western Ave.
Chicago, IL 60643
(312) 725-4132
Case 19-02929     Doc 58       Filed 08/13/19 Entered 08/13/19 15:18:58   Desc Main
                                 Document     Page 2 of 8




                                       Service List
    ALSJ INC
    6603 Beckwith RD
    Morton Grove, IL 60053

    Avant Llc
    222 N. Lasalle Suite 170
    Chicago, IL 60601

    BAC Loan Servicing, LP
    PO Box 650070
    Dallas, TX 75265

    Bk Of Amer
    4909 Savarese Circle
    Tampa, FL 33634

    Capital One Bank Usa N
    Po Box 30281
    Salt Lake City, UT 84130

    Credit One Bank
    ATTN: BK Department
    PO Box 98873
    Las Vegas, NV 89193

    Gregory L. Goldstein
    334 Ardmore Ave.
    Villa Park, IL 60181

    Illinois Department of Revenue
    PO Box 64338
    Chicago, IL 60664-0338

    Internal Revenue Service
    PO Box 7346
    Philadelphia, PA 19101-7346

    Nissan Motor Acceptance
    Pob 660366
    Dallas, TX 75266
Case 19-02929    Doc 58      Filed 08/13/19 Entered 08/13/19 15:18:58   Desc Main
                               Document     Page 3 of 8



    Pennymac Loan Services
    6101 Condor DR.
    Moorpark, CA 93021

    Shellpoint Mortgage Servicing
    PO Box 619063
    Dallas, TX 75261-9063
Case 19-02929      Doc 58    Filed 08/13/19 Entered 08/13/19 15:18:58              Desc Main
                               Document     Page 4 of 8



                IN THE UNITED STATES BANKRUPTCY COURT
     FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
    In Re:                       )  Case No.: 19 B 02929
           Elio Vivacqua         )
                                 )
                                 )  Chapter 13
                  Debtor.        )
                                 )  Judge Carol A. Doyle
                                 )


     DEBTOR’S RESPONSE TO ALSJ, INC’s MOTION TO COMPEL SURRENDER
                           OF REAL ESTATE

            NOW COMES the Debtor, Elio Vivacqua (hereafter “Debtor”) by and

    through his attorney, Joseph Olstein, and in support of his Response to ALSJ

    Inc.’s, “ALSJ”, Motion to Compel Debtor to Surrender Real Estate, states as

    follows:

 1) Mr. Vivacqua filed this Chapter 13 Bankruptcy Case on February 4, 2019.

 2) Since it was a second filing within twelve months, the Debtor filed a motion to

    extend the automatic stay. ALSJ, Inc. filed an objection to that motion, and

    eventually reached an agreement with the Debtor conditioning the automatic stay

 3) As part of that agreement, the Debtor’s real property commonly known as 1650

    Riverwood Drive, Unit 707 in Melrose Park, would be surrendered out of his

    bankruptcy estate, while the debtor’s bankruptcy estate would retain possession of

    the Debtor’s real property commonly known as 1650 Riverwood Drive, Unit 602.

 4) Debtor’s counsel and ALSJ’s counsel, exchanged voluminous communications

    via email and phone regarding this settlement. As part of the negotiation, ALSJ’s

    counsel conditioned the agreement on a term that would prevent the Debtor from

    objecting to ALSJ’s proof of claim. ALSJ insisted on this term, because it was
Case 19-02929      Doc 58     Filed 08/13/19 Entered 08/13/19 15:18:58             Desc Main
                                Document     Page 5 of 8



    their understanding that the debtor might fight the foreclosure case in State Court,

    and if there were additional legal fees, ALSJ wanted the opportunity to add those

    to their proof of claim. See email correspondence attached as Exhibit A.

 5) Furthermore, ALSJ’s brief seems to indicate that they were blind-sided by the

    debtor’s litigation in state Court. However, the Debtor’s counsel filed pleadings

    on 11/09/2018.

 6) Additionally, the Debtor filed an answer and counter-claims on April 16, 2019,

    See The State Court Docket attached As Exhibit B.

 7) Debtor’s counter claims arise out of the Illinois Consumer Fraud Act, and the

    Illinois Predatory Lending Act.

 8) It is worth noting, in a similar case against ALSJ, the State Court invalidated

    ALSJ’s note, awarded the property and attorney fees to the Defendant, Counter-

    Plaintiff, and against ALSJ. ALSJ, Inc., v. Kurtz 58 N.E.3d 666, 669 (Ill. App.,

    2016).

 9) Specifically, in In Re Kurtz, the Mortgagor secured a loan with ALSJ, which had

    an interest rate that violated the Illinois Mortgage Rescue Fraud Act. See State

    Court’s order attached As Exhibit C. The order was upheld on appeal.

 10) Over a month after the Debtor’s Counsel filed pleadings in State Court, ALSJ

    filed an objection to the Confirmation of Debtor’s plan in this Court. Their

    Objection makes no reference to the Debtor’s affirmative defenses and counter-

    claims that were already pending in state court for six weeks. Moreover, ALSJ

    already filed an answer and response to the Debtor’s State Court pleading.
  Case 19-02929           Doc 58       Filed 08/13/19 Entered 08/13/19 15:18:58                     Desc Main
                                         Document     Page 6 of 8



    11) Eventually, Debtor’s case was confirmed. Debtor’s plan proposes to pay his

        creditors in full, along with an 100% dividend to his General Unsecured Creditors

        plus interest.

    12) Subsequently, two weeks after the Debtor’s case was confirmed, and two months

        after the debtor filed pleadings in State Court, ALSJ is trying to make an end-run

        around defending the state court action by coming to this Court and asking the

        Court to compel the Debtor to abandon their counter-claims and defenses.1

    13) ALSJ’s Position is flawed.

    14) Other Court’s that considered the effect of surrendering collateral from a Debtor’s

        bankruptcy estate indicate that surrendering only requires the debtor to surrender

        property to the Chapter 7 trustee, not to the creditor. See In re Elkouby, 561 B.R.

        551 (Bankr. S.D. Fla, 2016).

    15) The Elkouby Court states that it is, “apodictic that a lienholder cannot, in any

        court, assert that a debtor’s indicated intent to surrender real property in a chapter

        7 case has any consequence with respect to the lienholder post-bankruptcy,

        including precluding that debtor from defending an action by a lienholder to

        foreclose its security interest in real property.” Id. at 557.

    16) ALSJ relies on In re Failla, a case from the 11th Circuit. The Failla Court stated

        that a Chapter 7 debtor must abandon any right to the property in State Court and

        cannot fight a foreclosure action. However, this case was only interpreting the

        meaning of Surrender in section 521 of the Code, and therefore would not have


1 At the hearing on ALSJ’s Motion, Debtor’s counsel indicated that the Debtor was not served pursuant to Rule
9013-1. The Court asked ALSJ’s counsel to serve the debtor as required by the rule. As of today, no certificate of
service indicating that the debtor was served has been filed.
Case 19-02929      Doc 58     Filed 08/13/19 Entered 08/13/19 15:18:58              Desc Main
                                Document     Page 7 of 8



    the same effect on a Debtor indicating that they are surrendering collateral from

    their Chapter 13 estate in a Chapter 13 plan pursuant to section 1325(a)(5)(C).

 17) Additionally, other Courts have decided that the reasoning in Failla is flawed. In

    doing so, In re Ryan states that the Failla Court took an overly broad view of the

    term surrender. The Ryan Court states that the term surrender only serves to

    relinquish the protection of the automatic stay to the specific creditor that holds

    the secured claim. In re Ryan 560 B.R. 339 (Bankkr. Haw., 2016) at 350. See

    also In re Rodriguez, 2015 WL 4872343 at *4 (Bankr. S.D. Fla. August 13, 2015).

 18) In Ryan, the Court indicates that the term surrender should not affect a debtor’s

    substantive rights in a foreclosure proceeding for multiple reasons; (1) “If

    Congress intended that “surrender” would have far-reaching

    consequences…Congress could and would have said so.”, (2) The Code only

    gives the trustee the power to compel the debtor to surrender, that power is not

    vested in creditors. If Congress intended to give a Creditor those powers, they

    would have said so., (3) “There is no reason to read the ambiguous word

    ‘surrender’ under section 521(a)(2) to give secured creditors a free pass to violate

    the foreclosure laws.” In re Ryan at 350-251.

 19) To be sure, ALSJ was held liable for violating foreclosure laws in Illinois.

    Compelling the debtor to abandon his claims, could give them a pass on the acts

    they committed against the debtor.

            WHEREFORE, the Debtor prays this Court enter an order Denying

 ALSJ’s motion to compel the Debtor to abandon their defense of ALSJ’s foreclosure

 proceeding in State Court.
 Case 19-02929     Doc 58   Filed 08/13/19 Entered 08/13/19 15:18:58    Desc Main
                              Document     Page 8 of 8




                                            Respectfully submitted,

                                            By:    /s/ Joseph Olstein
                                                   Joseph Olstein


Joseph Olstein#6300472
Olstein Law LLC
10450 S. Western Ave.
Chicago, IL 60643
(312) 725-4132
